Citation Nr: 1106975	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected chronic left ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected chronic right ankle sprain.

3.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected status post arthroscopic labral repair and 
debridement of the right shoulder with residual scar and 
impingement syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to August 
2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the RO.


FINDINGS OF FACT

1.  In January 2011, prior to the promulgation of a decision in 
the appeal, the Veteran notified the Board that he was 
withdrawing his appeal involving an initial rating in excess of 
10 percent for the service-connected chronic left ankle sprain 
and an initial rating in excess of 10 percent for a chronic right 
ankle sprain.

2.  The service-connected right shoulder disability currently is 
shown to be manifested by pathological changes involving the 
joint and a related functional loss due to pain and recurrent 
flare ups related to use that are productive of a level of 
impairment that more nearly resembles that of malunion of the 
humerus with moderate deformity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the claims for an initial rating in excess of 10 
percent for the service-connected chronic left ankle sprain and 
for an initial rating in excess of 10 percent for the service-
connected chronic right ankle sprain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).

2.  The criteria for an increased, initial rating of 20 percent, 
but not higher for the service-connected right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5014, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or at a hearing on appeal at any time before 
the Board promulgates a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or his authorized 
representative.  38 C.F.R. § 20.204.  

In a January 2011 Appellant's Brief, the appellant withdrew his 
appeals referable to the claims for an initial rating in excess 
of 10 percent for the service-connected chronic right and left 
ankle sprains.  

Thus, there remain no allegations of error of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for those benefits.  


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

The Court further held that VA failed to demonstrate that "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the determinations 
under [section 7261(a)], the Court shall...take due account of the 
rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Veteran has been provided all required 
notice by a letter dated October 2006, to include notice 
pertaining to the disability-rating and effective-date elements 
of his claims.  

In addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.  

In addition, the Veteran's pertinent post-service treatment 
records have been obtained, and the Veteran was afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding, existing evidence 
that could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  


Legal Criteria

The present appeal involves the Veteran's claim that the severity 
of his service-connected right shoulder disability warrants a 
higher disability rating.  Disability evaluations are determined 
by the application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.  

In cases of functional impairment, evaluations are to be based 
upon lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, a 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10.

The factors of disability regarding joints reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran is currently rated at 10 percent for the service-
connected right shoulder disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201-5024.  Under Diagnostic Code 5201, a 20 
percent rating is warranted for limitation of an arm, limited to 
the shoulder level for the major extremity.  

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5024 for 
tenosynovitis instructs that the diseases rated under 5024 be 
rated on limitation of motion of the affected parts, or as 
degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis notes 
that when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.   


Analysis

By a rating decision dated March 2007, the RO granted service 
connection for status post arthroscopic labral repair and 
debridement of the right shoulder with a residual scar and 
impingement syndrome and assigned a noncompensable rating, 
effective on September 1, 2006.  

The Veteran appealed, asserting that his disability warranted a 
compensable rating.  In a September 2008 rating decision, the RO 
assigned an increased rating of 10 percent, effective on 
September 1, 2006.  He chose to continue his appeal, contending 
that a higher 20 percent rating is warranted for the right 
shoulder disability. 

The Veteran was afforded a QTC examination in November 2006 and 
complained of sharp aching pain in the right shoulder about five 
times a week, lasting about two hours.  The pain was caused by 
physical activity, as well as sleeping on the arm.  

The Veteran reported being unable to function without medication 
during times of pain.  The examination noted signs of tenderness 
and a well-healed surgical scar without elevation, tenderness, 
ulceration, dislocation or disfigurement.  

The Veteran had a positive empty can and impingement sign.  His 
range of motion of the right shoulder was flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, and 
internal rotation to 90 degrees.  

His joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after repetitive 
use.  The X-ray studies of the right shoulder were within the 
normal limits.  The examiner provided a diagnosis of status post 
arthroscopic labral repair and debridement with residual scar and 
impingement syndrome.  

The examiner noted subjective factors of intermittent shoulder 
pain and objective factors of a well healed portal scar, positive 
empty can sign and positive impingement sign.  

The Veteran was afforded a second QTC examination in August 2008 
and complained of symptoms including pain in the shoulder with 
swelling, tightness, stiffness, lack of endurance and 
fatigability.  

The Veteran also stated that his ability to climb ladders and 
turn handles at work was impacted by his shoulder disability.  
The Veteran reported taking Tylenol and nabumetone 500 mg daily 
to control the pain.  

The examination noted tenderness of the right shoulder with no 
signs of edema, effusion, weakness, redness, heat or guarding of 
movement.  There was no evidence of subluxation.  The range of 
motion testing noted that flexion was to 180 degrees, abduction 
was to 180 degrees, external rotation was to 90 degrees, and 
internal rotation was to 90 degrees.  

The Veteran's shoulder functioning was not additionally limited 
by pain, fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  The X-ray studies of the right shoulder 
were noted to be within the normal limits.  

The examiner noted that there was no change in the previous 
diagnosis as well as indicated subjective findings of shoulder 
pain and objective findings of tenderness, normal range of motion 
and a normal x-ray.

The Veteran submitted private treatment records dated August to 
September 2008 from the Atlantic Orthopaedic Specialists.  The 
physician noted that the Veteran reported being able to throw 
overhead with no difficulty, but did have symptoms in the 
anterior aspect of his shoulder at the extremes of motion, 
specifically in abduction and external rotation.  

The physician also noted that an MRI showed findings of a SLAP 
lesion.  The examination noted that the pain appeared to be more 
consistent with the old scar tissue from the previous surgery, 
and the Veteran complained that he did not have any instability 
in the joint.  

A subsequent September 2008 report indicated complaints of 
persistent discomfort in the shoulder, and the physician noted 
excellent range of motion with some pain on the anterior aspect 
of the shoulder possibly due to scar tissue or capsular 
shrinkage.  

The physician stated that the Veteran had a SLAP lesion, but it 
was not directly correlated to his pain.  However, his discomfort 
was likely to be chronic and long term.  The physician indicated 
the surgery would not provide any significant benefit to his 
specific complaints.  

As noted above, the Veteran is currently rated at 10 percent for 
a right shoulder disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201-5024.    

The normal range of shoulder motion is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  38 
C.F.R. § 4.71, Plate I.  A distinction is made between major 
(dominant) and minor upper extremities for rating purposes.  The 
evidence shows that the Veteran's right arm is his major upper 
extremity.  

The service-connected right shoulder disability is not shown to 
be characterized by an impairment of flexion in that he was able 
to reach to 180 degrees.  Both the November 2006 and August 2008 
QTC examiners noted complaints of pain and tenderness as well as 
objective findings of empty can and impingement signs.  The 
August 2008 examiner also noted complaints of swelling, 
stiffness, lack of endurance and fatigability.  

Moreover, a private physician indicated that the Veteran had some 
persistent discomfort in the shoulder that was likely related to 
scar tissue or shrinkage of the shoulder capsule that might be 
related to the previous surgery.  He felt this was most likely 
chronic and long term.  There was no showing of instability, but 
he did note a functional impairment due to pain that involved the 
anterior part of the shoulder.  Significantly, the private 
physician added that an arthrogram noted the presence of a defect 
involving the labrum.     

Based on a careful review of the record, the Board finds that the 
service-connected residuals of a right shoulder arthroscopic 
labral repair and debridement and impingement syndrome currently 
is productive of a disability picture that is more appropriately 
rated as malunion of the humerus that more nearly approximates 
that of moderate deformity.  

Accordingly, on this record, an increased rating of 20 percent 
for the service-connected right shoulder disability is warranted.  

There is no evidence of a limitation of motion of the right 
(major) extremity to warrant the assignment of a rating in excess 
of 20 percent under Diagnostic Code 5201.  Additionally, a rating 
higher than 20 percent rating is not assignable under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5202.  

Diagnostic Code 5200 addresses ankylosis of scapulohumeral 
articulation, which is not present.  Similarly, as there is no 
current showing of dislocation of the scapulohumeral joint, a 
higher rating above 20 percent is not warranted under Diagnostic 
Codes 5202.

The Board is aware of the Veteran's complaints of pain related to 
the service-connected disability.  To the extent there is 
suggestion of pain increasing with use and recurrent flare ups 
that result in an impairment of function that is not easily rated 
in accordance with the established criteria, the Board finds that 
the increased rating of 20 percent adequately addresses this 
service-connected disability picture in terms of these standards.  
38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).   

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established rating criteria.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed, the rating criteria are found by the Board to 
reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  


ORDER

The appeal of the claim for an initial rating in excess of 10 
percent for the service-connected chronic left ankle sprain is 
dismissed.

The appeal of the claim for an initial rating in excess of 10 
percent for the service-connected chronic right ankle sprain is 
dismissed.

An increased, initial rating of 20 percent, but not more for the 
service-connected status post arthroscopic labral repair and 
debridement of the right shoulder with residual scar and 
impingement syndrome is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.


_________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


